5. International rail passengers' rights and obligations (vote)
- Before the vote on Amendment 22
(DE) Mr President, over the last couple of hours there have been further discussions on two items, those being Amendments 22 and 47, as a result of which my group will be voting a different way. I would like to ask the rapporteur whether he is able to give us any further information on those two amendments.
rapporteur. - (NL) Mr President, the original wording of Amendment 22 created problems for some railway companies in a number of EU Member States, because they work with very short notice periods for contracts. In order to counteract these problems without necessitating fundamental changes, we have split the amendment into three sections, keeping most of the text but taking out the word 'existing' after the second split vote, and removing the last sentence after the third split vote, as a result of which we have retained the essence but managed to do away with the practical problems.
(The oral amendment was accepted)
- Before the vote on Amendment 47
rapporteur. - (NL) Mr Jarzembowski had also asked why we had requested a split vote on Amendment 47, the second part of which has to do with a second person travelling free of charge, and it is the huge number of objections to this system that have prompted me to ask for a split vote. I would also like to know - hence the split vote - how many Members are backing this proposal and who are not, since this is something with which some Member States experience major problems. Hence my request for a split vote.
(The oral amendment was accepted)